     Case 4:17-cr-00651 Document 394 Filed on 03/20/19 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                      Southern District of Texas
UNITED STATES DISTRICT COURT                          SOUTHERN DISTRICT OFENTERED
                                                                          TEXAS
                                                                                        March 20, 2019
                                                                                      David J. Bradley, Clerk
UNITED STATES OF AMERICA                       §
                                               §
                                               §
v.                                             §             CRIMINAL ACTION H-17-651-9
                                               §
                                               §
GRISEL SALAS on bond                           §

                               Order Resetting Sentencing

      The sentencing of the defendant is reset as follows:

      1.     The presentence investigation report will be available to the defendants by
             July 5, 2019.

      2.     Counsel must object in writing to the facts used and application of the
             guidelines or a statement that there is no objection by July 19, 2019.

      3.     The probation officer must submit to the Judge the final presentence report
             with an addendum addressing contested issues by August 2, 2019.

      4.     All motions, sentencing memorandums and letters of support shall be
             filed no later than the Monday prior to sentencing to be considered.

      5.     The sentencing will be held on August 8, 2019 at 10:00 a.m.


      Signed at Houston, Texas on March 20, 2019.




                                                          Gray H. Miller
                                                Senior United States District Judge
